Citation Nr: 1602878	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  09-29 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to January 1963, from April 1963 to April 1969, and from March 1986 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction over the case was subsequently transferred to the St. Petersburg, Florida RO.  

In February 2013, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

When this case was before the Board in February 2014, it was remanded for additional evidentiary development.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus is manifested by a need for regular insulin, medication, a restricted diet and avoidance of strenuous activities.  

2.  It has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or twice a month visits or more to a diabetic care provider.  




CONCLUSION OF LAW

The criteria for a rating of 40 percent for diabetes mellitus, type II, but no more, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided adequate notice by a letter sent in May 2008, prior to the initial adjudication of this claim.    

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The record includes private medical evidence pertinent to the issue on appeal.  In addition, the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  In sum, the Board is satisfied that the medical evidence of record is sufficient to decide the claim.

Accordingly, the Board will address the merits of the claim.

Factual Background and Analysis

The service-connected diabetes mellitus, type II is currently evaluated as 20 percent disabling under Diagnostic Code 7913.  Under this Diagnostic Code a 20 percent evaluation is assignable where diabetes mellitus requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating will be assigned when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either a progressive loss of weight and strength or complications which would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran is separately service-connected and rated for complications of diabetes consisting of peripheral neuropathy of the upper and lower extremities.  The ratings assigned for those disabilities are not at issue in this appeal.  

Regulation of activities is defined as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-365 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted.  

The Board finds that a 40 percent rating, but no more, is warranted for the diabetes mellitus as the evidence of record demonstrates that treatment for the disability includes insulin, restricted diet and the avoidance of strenuous occupational and recreational activities.  

Initially, the Board notes that at no time during the period of the claim has the disability been productive of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or twice a month or more frequent visits to a diabetic care provider.  None of the private of VA medical evidence of record documents such symptomology and the Veteran has not reported the presence of any of this symptomology.  The criteria for a rating of 60 percent or more are not met for any portion of the period of the claim.  

Of record is a statement from a private physician which documents that the diabetes mellitus meets the criteria for a 40 percent rating, but no more, under Diagnostic Code 7913.  In September 2013, a private physician wrote that he had been treating the Veteran for diabetes mellitus since November 2010.  The Veteran required two types of insulin and was on a restricted diet and on a regulation of activities.  The physician had ordered the Veteran to avoid any strenuous occupational and recreational activities that would raise his stress levels or adversely offset his blood sugars or increase his frequency of hypoglycemic episodes.  The Veteran was to maintain a low level exercise program at least three times per week but to monitor and limit the effects of strenuous athletics.  

The rest of the pertinent medical evidence of record pertinent to the period of the claim, shows, at the very least, that the diabetes mellitus requires insulin and a restricted diet.  There is conflicting evidence regarding whether the disability requires regulation of activities.  

In May 2008, a private physician wrote that he had been treating the Veteran for diabetes mellitus since December 2000 and that treatment included insulin.  There was no mention by the physician that the diabetes mellitus required any restriction of activities.  A follow up letter written in September 2008 also does not reference any restriction in the Veteran's activities.  

At the time of an August 2008 VA examination, the Veteran reported that he took insulin and that he followed a diabetic diet.  He reported he had to restrict his activities because of his diabetes mellitus.  The pertinent diagnosis was diabetes mellitus type 2 on oral agent and insulin.  

On VA examination in June 2011, it was reported the Veteran was receiving insulin and instructed to follow a restricted or special diet.  The examiner indicated that the Veterans was not restricted in his ability to perform strenuous activities.  

The Veteran underwent a VA examination in March 2014.  The examiner determined that the Veteran did not require regulations of activities as part of the medical management of the diabetes mellitus.  

While the reports of the June 2011 and March 2014 VA examinations indicate that treatment for diabetes mellitus does not require a regulation of activities, it is not apparent to the Board where this information came from.  The examiners did not elaborate on this and it was not recorded in the Veteran's self-reported medical history.  In contrast to this is the statement from the private physician, generated between the time of the two VA examinations, which affirmatively demonstrates that the physician had prescribed a restriction of activities because of the diabetes mellitus.  The Board places greater probative weight on the statement from the private physician that he prescribed restriction of activities over the two generic statements in the reports of the most recent VA examinations which indicate that no restriction of activity is required.  

Based on the above, the Board finds that the diabetes mellitus warrants a 40 percent disability rating, but no more, under Diagnostic Code 7913 throughout the period of the claim.  

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As discussed above, the Veteran is in receipt of separate ratings for his peripheral neuropathy.  There is no indication that his diabetes mellitus, type II, is manifested by any significant impairment that is not contemplated by the 40 percent rating granted herein.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not warranted.


							(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that a 40 percent evaluation, but no more, is warranted for diabetes mellitus, type II, with erectile dysfunction, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the legal criteria governing the award of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


